Name: Commission Regulation (EC) No 754/96 of 25 April 1996 introducing prior Community surveillance of imports of certain steel cables originating in non-member countries
 Type: Regulation
 Subject Matter: international trade;  trade;  cooperation policy;  trade policy;  technology and technical regulations
 Date Published: nan

 No L 103/6 PEN Official Journal of the European Communities lb . 4. y6 COMMISSION REGULATION (EC) No 754/96 of 25 April 1996 introducing prior Community surveillance of imports of certain steel cables originating in non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994, on common rules for imports and repealing Regulation (EC) No 518/94 ('), as amended by Regulation (EC) No 139/96 (2), and in particular Article 1 1 (2) thereof,  utilization of the Community industry s production capacity has dropped sharply, falling 30 % in the period 1991 to 1994; capacity utilization was estimated at under 50 % between 1994 and late 1995,  direct employment in the industry declined by 28 % in the period 1990 to 1994, dropping from 5 128 to 3 681 , with the latest estimates expected to show a fall to 3 570 in 1995,  a number of companies have recently shut down in the Netherlands, Germany, Spain and Belgium; Whereas the trend in imports of steel cables originating in non-member countries consequently threatens to cause injury to Community producers and, in the Community interest, imports of such products should therefore be made subject to prior Community surveillance in order to obtain reliable and accurate statistical data without delay and enable import trends to be swiftly investigated, Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (3), as last amended by Regulation (EC) No 1 68/96 (4), and in particular Article 9 thereof, Consultations having taken place within the Committees set up under the said Regulations, HAS ADOPTED THIS REGULATION: Article 1 Imports into the Community of stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel , not electrically insulated, falling within CN codes 7312 10 82, 7312 10 84, 7312 10 86, 7312 10 88 and 7312 10 99 and originating in non-member countries shall be subject to prior Community surveillance in accor ­ dance with Articles 11 and 12 of Regulation (EC) No 3285/94 and Articles 9 and 10 of Regulation (EC) No 519/94. Whereas information provided by France and Portugal shows that imports into the Community of stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated, falling within CN codes 7312 10 82, 7312 10 84, 7312 10 86, 7312 10 88 and 7312 10 99 originating in non-member countries have been increasing sharply since 1991 at conditions which are likely to threaten Community producers of these products; whereas the figures available for 1995 appear to confirm this upward trend, showing imports accounting for 35 % of the market, an increase of 84 % on 1991 ; whereas the prices of these imports substantially undercut the cost price of Community producers; Article 2 The list of competent authorities referred to in Article 12 ( 1 ) of Regulation (EC) No 3285/94 and Article 10 ( 1 ) of Regulation (EC) No 519/94 to which requests for surveil ­ lance documents shall be addressed is annexed to this Regulation . Whereas the position of Community producers of like or directly competing products has been deteriorating since 1991 , as the following economic indicators attest :  production, which stood at 215 395 tonnes in 1991 , fell to 198 846 tonnes in 1992, 173 715 tonnes in 1993, 163 826 tonnes in 1994 and, according to the latest estimates, is set to fall to 157 000 tonnes in 1995, Article 3 1 . Within the first 10 days of each month, Member States shall supply the Commission (DG I/E/3, fax (32-2) 295 65 05 and DG III/C/2, fax (32-2) 296 09 16) with : (  ) OJ No L 349, 31 . 12. 1994, p. 53 . (2) OJ No L 21 , 27. 1 . 1996, p. 7. (3) OJ No L 67, 10 . 3. 1994, p. 89. ( «) OJ No L 25, 1 . 2. 1996, p. 2. 26. 4. 96 EN Official Journal of the European Communities No L 103/7 (a) details of the quantities and values (expressed in ecus) for which surveillance documents were issued in the course of the preceding month; (b) the details of actual imports for the month previous to that referred to under (a). 2 . The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant a surveillance document. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1996 to 30 June 1997. The information supplied shall be broken down by product, CN code and country of origin . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 1 996. For the Commission Leon BRITTAN Vice-President No L 103/8 EN Official Journal of the European Communities Lb. 4. yb ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE  BILAGA Lista de las autoridades nacionales competentes Liste over kompetente nationale myndigheder Liste der zustÃ ¤ndigen BehÃ ¶rden der Mitgliedstaaten Ã Ã ¯Ã ½Ã ±Ã ºÃ ±Ã  Ã Ã Ã ½ Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã Ã ½ Ã µÃ ¸Ã ½Ã ¹Ã ºÃ Ã ½ Ã ±Ã Ã Ã Ã ½ List of the national competent authorities Liste des autorites nationales competentes Elenco delle competenti autoritÃ nazionali Lijst van bevoegde nationale instanties Lista das autoridades nacionais competentes Luettelo kansallisista toimivaltaisista viranomaisista Lista Ã ¶ver nationella kompetenta myndigheter [. BELGIQUE/BELGIÃ  MinistÃ ¨re des affaires Ã ©conomiques/Ministerie van Economische Zaken Administration des relations Ã ©conomiques, quatriÃ ¨me division  Mise en Ã uvre des politiques commerciales/Bestuur van de Economische Betrekkingen, vierde afdeling  Toepassing van de Handelspolitiek Service Licences/Dienst Vergunningen Rue GÃ ©nÃ ©ral Leman/Generaal Lemanstraat 60 B- 1 040 Bruxelles/Brussel TÃ ©l .: (32 2) 230 90 43 TÃ ©lÃ ©copieur: (32 2)230 83 22 ou 231 14 84 1. DANMARK Erhvervsfremme Styrelsen SÃ ¸ndergade 25 DK-8600 Silkeborg Tlf. (45) 87 20 40 60 Fax (45) 87 20 40 77 DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft Frankfurter StraÃ e 29-31 D-65760 Eschborn Tel . (49) 61 96 404-0 Fax (49)61 96 40 42 12 4. Ã Ã Ã Ã Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ºÃ ±Ã ¹ Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ­Ã Ã µÃ Ã ½ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã ¿Ã ¯Ã ¿Ã Ã Ã ·Ã Ã Ã ¿ÃÃ Ã »Ã µÃ Ã  1 GR- 1 0557 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (30-1)328 60 31 · 328 60 32 TÃ ­Ã »Ã µÃ Ã ± £: (30-1)328 60 29 · 328 60 59 "&gt;. ESPAÃ A Ministerio de Comercio y Turismo DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana n ° 162 R-98071 MarlrÃ ­H Tel .: (34 1 ) 349 38 94  349 38 78 Fax: (34 1 ) 349 38 32  349 38 31 S. FRANCE SERIBE 3-5, rue Barbet-de-Jouy ¥-75357 Paris 07 SP TÃ ©l .: (33 1)43 19 42 99 TÃ ©lÃ ©copieur: (33 1 ) 43 19 43 69 26. 4 . 96 EN Official Journal of the European Communities No L 103/9 7. IRELAND Department of Tourism and Trade Licensing Unit (Room 315) Kildare Street Ireland Dublin 2 Tel : (3531)66214 44 Fax: (3531)676 61 54 8 . ITALIA Ministero del Commercio con l'Estero Direzione generale delle Importazioni e delle Esportazioni Viale America 341 1-00144 Roma Tel .: (39-6) 599 31 Telefax: (39-6) 59 93 26 31  59 93 22 35 Telex: 610083  610471  614478 9 . LUXEMBOURG MinistÃ ¨re des affaires etrangeres Office des licences BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©l.: (352) 22 61 62 TÃ ©lÃ ©copieur: (352) 46 61 38 10 . NEDERLAND Centrale Dienst voor In- en Uitvoer Engelse Kamp 2 Postbus 30003 NL-9700 RD Groningen Tel .: (0031-50)523 91 11 Telefax: (0031-50)526 06 98 11 . Ã STERREICH Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten LandstraÃ er HauptstraÃ e 55-57 A-1031 Wien Tel . (43) 1-71 10 23 61 Fax (43) 1-715 83 47 12. PORTUGAL MinistÃ ©rio do ComÃ ©rcio e Turismo DirecÃ §Ã £o-Geral do ComÃ ©rcio Avenida da RepÃ ºblica, 79 P-1000 Lisboa Telefone: (351-1 ) 793 09 93  793 30 02 Telefax: (351-1 ) 793 22 10  796 37 23 Telex: 13418 13 . SUOMI Tullihallitus PL 512 FIN-00101 Helsinki Puh.: + 358 0 6141 Telekopio: + 358 0 614 2852 14. SVERIGE Kommerskollegium Box 1209 S-lll 82 Stockholm Tel .: + 46 8 791 05 00 Fax: + 46 8 20 03 24 No L 103/10 I EN I Official Journal of the European Communities 26. 4. 96 15. UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House West Precinct Billingham Cleveland TS23 2NF United Kingdom Tel : (44-1 642) 36 43 33/36 43 34 Fax: (44-1642)53 35 57 Telex: 5860*